Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Examiner charged with the present case has changed.  See contact information below.  Responsive to communication entered 07/13/2021.
Priority
This application, Pub. No. US 2019/0376958 A1, published 12/12/2019, is a § 371 National Stage of International Patent Application No. PCT/JP2018/001186, filed 01/17/2018, Pub. No. WO 2018/147018 (A1), published 08/16/2018, which claims priority to JP 2017-021164, filed 02/08/2017. 
Status of Claims
Claims 1-14 are currently pending.  Claims 1-14 have been subject to restriction/election requirement mailed 05/13/2021.  Claims 1-7 are withdrawn from further consideration.  Claims 8-14 are examined.
Election/Restriction
Applicant's election, with traverse, of Group II, Claims 8-14, drawn to a method for detecting antigen or measuring its amount in a sample, in the reply filed on 07/13/2021 is acknowledged.  
Applicant’s traversal of the restriction requirement between Groups I and II is on the grounds that

    PNG
    media_image1.png
    114
    936
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    110
    934
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    218
    1071
    media_image3.png
    Greyscale



Applicant’s argument has been fully considered but is not found persuasive, because it remains the Examiner’s position that a complex composed of a polypeptide including an antibody light chain variable region and a polypeptide including an antibody heavy chain variable region and a protein M fragment labeled with a fluorescent dye, wherein the protein M fragment is a fragment having a binding ability to the complex, is not a special technical feature because it does not make a contribution over that art, as set forth in the properly formatted and fully supported 103 rejection below.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction requirement between Groups I and II in the reply filed on 07/13/2021.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/07/2019 and 09/26/2019 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements are being considered by the Examiner.  
Claim Objections
Claims 8-14 are objected to because of the following informalities:  missing proper 
st line of Claims 8-14 and 8th line of Claim 8.
Claim 14 is objected to because of the following informalities:  use of acronym “GFP”.  For clarity, it is recommended to introduce an acronym by placing the acronym in parentheses after the first use of the spelled-out term or name.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al., " One-pot construction of Quenchbodies using antibody-binding proteins," Anal. Methods, 2016, vol. 8, pp. 7774-7779 (IDS submitted 08/07/2019), in view of Huynh Nhat et al., “Antibody-based fluorescent and fluorescent ratiometric indicators for detection of phosphotyrosine,” J. Biosci. Bioeng., 2016, vol. 122, No. 2, pp. 146-154; Thompson et al., US 9,788,776 B1 (IDS submitted 08/07/2019), issued 10/17/2017 from US Application 14/492,391, filed 09/22/2014; and Grover et al., “A Structurally Distinct Human Mycoplasma Protein that Generically Blocks Antigen-Antibody Union,” Science, 2014, vol. 343, pp. 656-661 (IDS submitted 08/07/2019).
The claims, as recited in independent Claim 8, are drawn to:

    PNG
    media_image4.png
    82
    1075
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    314
    1074
    media_image5.png
    Greyscale



Jeong et al., throughout the publication, and, for example, in Abstract and Figure 1, teach construction of Quenchbodies (Q-bodies) using antibody-binding proteins A and G labeled with a fluorescent dye: 

    PNG
    media_image6.png
    239
    971
    media_image6.png
    Greyscale




    PNG
    media_image7.png
    287
    635
    media_image7.png
    Greyscale

In Introduction, Jeong et al. teach that:
“The primary mechanism of fluorescence quenching is considered to be due to the approximation of the dye to the tryptophan (Trp) residues of the antibody, which leads to photoinduced electron transfer from the residues.2 In the presence of an antigen, this interaction is prohibited owing to the conformational stabilization of the variable region by antigen binding. Therefore, the result of antigen binding is an expulsion of the dye from the interface of two variable region fragments VH and VL, resulting in de-quenching of the dye. Compared to other approaches used for fluorescence-based reagentless immunoassays,3–5 this approach has less limitations in the range of antigen size, and a range of antigens from haptens to proteins have been successfully assayed. Another advantage of Q-body is its lower dependency on the dyes for labeling. Dyes such as carboxytetramethylrhodamine (TAMRA), Rhodamine6G, ATTO520 and ATTO655 with different excitation and emission wavelengths have made their application in multi-colour biosensing possible.6”


In Introduction, Jeong et al. further teach that various target compounds from small molecules to large proteins have been measured using these methods referring, inter alia, to Huynh Nhat et al. as Reference 9.  
Huynh Nhat et al., throughout the publication, and, for example, in Abstract, Materials and Methods and Figures 1 and 7, teach a method for detecting antigen or measuring its amount in a sample, comprising sequentially performing steps (1) to (3): (1) bringing a sample into contact with a Q-body labeled with a fluorescent dye; (2) measuring the fluorescence intensity of the fluorescent dye; and (3) judging presence of an antigen in the sample from the fluorescence intensity or calculating an antigen level in the sample from the fluorescence intensity, wherein the Q-body labeled with two fluorescent dyes, which are a rhodamine dye (tetramethylrhodamine (TAMRA)) and GFP or a variant thereof (enhanced green fluorescent protein (EGFP)):

    PNG
    media_image8.png
    440
    1595
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    627
    1056
    media_image9.png
    Greyscale




    PNG
    media_image10.png
    38
    513
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    228
    514
    media_image11.png
    Greyscale




    PNG
    media_image12.png
    236
    988
    media_image12.png
    Greyscale




    PNG
    media_image13.png
    815
    1055
    media_image13.png
    Greyscale



Neither Jeong et al. nor Huynh Nhat et al. teach a complex comprising a protein M fragment labeled with a fluorescent dye as recited in Claims 8-14 and a full-length antibody as recited in Claim 11.
Thompson et al., throughout the patent, and, for example, in Abstract, teach: 

    PNG
    media_image14.png
    335
    491
    media_image14.png
    Greyscale
 Emphasis added.
With regard to Claim 11, in Col. 24, lines 42-65, Thompson et al. teach that the antibodies may belong to any antibody class, including for example, IgG, IgM, IgA, IgD and IgE, and may be prepared by any of a variety of techniques known to the skilled artisan, and the antibodies also may be a single chain antibody (scFv), or an antigen binding fragment of an antibody.  With regard to Claims 8-14, in Col. 24, Thompson et al. teach that preparation of protein M and protein M fragments is well-known in the art:

    PNG
    media_image15.png
    544
    521
    media_image15.png
    Greyscale
 Emphasis added.



For example, Grover et al., “A Structurally Distinct Human Mycoplasma Protein that Generically Blocks Antigen-Antibody Union,” Science, 2014, vol. 343, pp. 656-661 (IDS submitted 08/70/2019), cited by Thompson et al., teach the trypsin digested protein M fragment containing 74-482 amino acid residues of protein M (556 amino acids).  Accordingly, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used 50 to 100 amino acid residues C-terminal and N-terminal truncated protein M fragments as recited in Claim 10.  Notably, in Abstract, Grover et al. teach that similar to the other immunoglobulin-binding proteins such as Protein A, Protein M could become invaluable reagents in the antibody field:
 
    PNG
    media_image16.png
    242
    1012
    media_image16.png
    Greyscale
Emphasis added.


In view of the Grover et al. teachings, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used a protein M fragment labeled with a fluorescent dye as a substituting equivalent of antibody-binding proteins A and G labeled with a fluorescent dye in the FRET immunoassay, taught by Jeong et al.
One of ordinary skill in the art would have had a reasonable expectation of success in having made and used a protein M fragment labeled with a fluorescent dye as a substituting equivalent of antibody-binding proteins A and G labeled with a fluorescent dye in the FRET immunoassay, taught by Jeong et al., because a FRET immunoassay utilizing a complex comprising an antigen specific antibody with a protein M fragment was known in the art, as taught by Thompson et al.

Art Made Of Record
The art made of record and not relied upon is considered pertinent to Applicant's disclosure as being a latter published scientific counterpart of the instant application:
Dong et al., “PM Q-probe: A fluorescent binding protein that converts many antibodies to a fluorescent biosensor,” Biosens. Bioelectron., 2020 Oct 1;165:112425.  doi: 10.1016/j.bios.2020.112425.  Epub 2020 Jul 3, pp. 1-8.  

Conclusion
No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641